DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 July 2020, 03 July 2020, 12 September 2020, 22 September 2020, 13 October 2020, 27 June 2021, 08 September 2021 and 18 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 14-16, 21, and 23 are objected to because of the following informalities:  
Claim 1: “the plurality of optical detectors” in line 9 should be “the plurality of detectors” for further clarity;
Claim 14: “the FOVs of optical beams” in line 2 should be “the FOVs of the optical beams” for further clarity;
Claim 15: “the FOVs of optical beams” in line 2 should be “the FOVs of the optical beams,” and “overlapping FOV of the optical beams” should be “overlapping FOVs of the optical beams” for further clarity;
Claim 16: “the FOVs of optical beams” in line 2 should be “the FOVs of the optical beams” for further clarity;
Claim 21: “the Class 1 eye safety limit” in line 2 should be “Class 1 eye safety limit” for further clarity; and
Claim 23: “the Class 1 eye safety limit” in line 2 should be “Class 1 eye safety limit” for further clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites a limitation regarding a matrix-addressable controller, but this type of controller is not mentioned in the specification. ¶33 of the specification discusses a controller that can control each emitter and detector individually, however, it fails to mention that the controller is matrix-addressable. 

Regarding claim 11, the claim recites a limitation regarding c shape memory translator, but this type of actuator is not mentioned in the specification. Nowhere in the specification is an actuator that is controlled by heat, temperature change, or thermal energy mentioned, which is how shape memory alloys function.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 10, 12-16, 19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (USPGPub 20180107221 A1) in view of McMichael et al. (U.S. Patent No. 10295660 B1).

Regarding claim 1, Droz teaches a Light Detection and Ranging (LIDAR) system comprising: a) a plurality of lasers (106), each of the plurality of lasers (106) generating an optical beam having a Field of View (FOV) when energized (see figure 1, light sources 106; and ¶53, Furthermore, the LIDAR device 100 may be arranged such that the vertical beam width of the emitted light encompasses at least a vertical extent of the first and second FOVs); b) a plurality of detectors (110/112) formed in an array and positioned in an optical path of optical beams generated by the plurality of lasers (106), wherein a FOV of at least one of the plurality of optical beams generated by the plurality of lasers (106) overlaps a FOV of at least two of the plurality of detectors (110/112) (see figure 1, first receiver 110 and second receiver 112; ¶32, the first receiver may be configured to detect light (e.g., using a first array of photodetectors) at a first resolution and the second receiver may be configured to detect light (e.g., using a second array of photodetectors) at a second resolution; ¶5, the first and second receivers may be arranged to scan the environment at different resolutions compared to one another and/or with different fields of view (FOVs) compared to one another; and ¶53, Furthermore, the LIDAR device 100 may be arranged such that the vertical beam width of the emitted light encompasses at least a vertical extent of the first and second FOVs); c) a lens system (108) positioned in the optical path of the optical beams generated by the plurality of lasers (106) before the plurality of optical detectors (110/112), the lens system (108) collimating and projecting the optical beams generated by the plurality of lasers (106) (see figure 1, transmitter 108; and ¶46, the transmitter 108 may include an optical arrangement that is arranged to direct light from a light source 106 toward the environment… the optical arrangement may include a transmit lens arranged to collimate the light, thereby resulting in light having rays that are substantially parallel to one another); and d) an actuator (116). However, Droz fails to teach an actuator coupled to at least one of the plurality of lasers and the lens system, the actuator causing relative motion between the plurality of lasers and the lens system in a direction that is orthogonal to an optical axis of the lens system so as to cause relative motion between the FOVs of the optical beams generated by the plurality of lasers and the FOVs of the detectors.
	However, McMichael teaches an actuator (802) coupled to at least one of the plurality of lasers (806) and the lens system (804), the actuator (802) causing relative motion between the plurality of lasers (806) and the lens system (804) in a direction that is orthogonal to an optical axis of the lens system (804) so as to cause relative motion between the FOVs of the optical beams generated by the plurality of lasers (806) and the FOVs of the detectors (808) (col. 14, lines 57-60, FIGS. 8A and 8B illustrate an exemplary system 800 for using an actuator 802 to dynamically adjust a lens 804 that is disposed in front of a light source 806 to control an optical path of light emitted and/or received by a LIDAR assembly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Droz to incorporate the teachings of McMichael to further include an actuator for moving the lens in order to change the FOV of the device, allowing for a larger area to be scanned. 

Regarding claim 2, Droz as modified by McMichael teaches the LIDAR system of claim 1 wherein at least some of the plurality of lasers (Droz 106) are vertical cavity surface emitting lasers (Droz, ¶45, the one or more light sources 106 may additionally or alternatively include laser diodes, light emitting diodes (LED), vertical cavity surface emitting lasers (VCSEL), organic light emitting diodes (OLED), polymer light emitting diodes (PLED), light emitting polymers (LEP), liquid crystal displays (LCD), microelectromechanical systems (MEMS), and/or any other device).

Regarding claim 6, Droz as modified by McMichael teaches the LIDAR system of claim 1 wherein at least some of the plurality of detectors (Droz 110/112) comprise Single Photon Avalanche Diode (SPAD) detectors (Droz, ¶60, the detectors may take the form of photodiodes, avalanche photodiodes (e.g., geiger mode and/or linear mode avalanche photodiodes), phototransistors, cameras, active pixel sensors (APS), charge coupled devices (CCD), cryogenic detectors, and/or any other sensor of light).

Regarding claim 7, Droz as modified by McMichael teaches the LIDAR system of claim 1 wherein at least some of the plurality of detectors (Droz 110/112) comprise Silicon Photomultipliers (SiPM) detectors (Droz, ¶60, the detectors may take the form of photodiodes, avalanche photodiodes (e.g., geiger mode (Note that photodiodes working in Geiger mode are SiPMs) and/or linear mode avalanche photodiodes), phototransistors, cameras, active pixel sensors (APS), charge coupled devices (CCD), cryogenic detectors, and/or any other sensor of light).

Regarding claim 10, Droz as modified by McMichael teaches the LIDAR system of claim 1 wherein the actuator (McMichael 802) comprises a piezoelectric translator (McMichael, col. 14, lines 63-64, the actuator 802 may be a piezo electric actuator that is used to adjust a solid lens).

Regarding claim 12, Droz as modified by McMichael teaches the LIDAR system of claim 1 wherein the actuator (McMichael 802) is configured to cause relative motion between the plurality of lasers (McMichael 806) and the lens system (McMichael 804) so that the plurality of optical beams move in a two-dimensional pattern (McMichael, col. 14, lines 57-60, FIGS. 8A and 8B illustrate an exemplary system 800 for using an actuator 802 to dynamically adjust a lens 804 that is disposed in front of a light source 806 to control an optical path of light emitted and/or received by a LIDAR assembly; and col. 15, lines 27-30, the actuator 802 may be used by the system 800 to execute a search pattern to identify an optimal alignment of the lens 804 with respect to other optical components of the system 800; for further details, see columns 14-16).

Regarding claim 13, Droz as modified by McMichael teaches the LIDAR system of claim 12 wherein the two-dimensional pattern comprises a rectangular pattern (McMichael, col. 16, lines 34-61, the system 800 may be configured to use the actuator 802 to re-calibrate channels of the system 800 during operation… For example, a search pattern such as described in relation to block 612 of FIG. 6 may be performed with respect to each channel; and col. 7, lines 4-7, Although described in the context of a circular search pattern, any search pattern may be used, for example, a rectangular search pattern, a grid-based search pattern, a raster-type search pattern, etc.).

Regarding claim 14, Droz as modified by McMichael teaches the LIDAR system of claim 1 wherein the actuator (McMichael 802) is configured so that relative motion between the FOVs of optical beams generated by the plurality of lasers (McMichael 806) and the FOVs of the detectors (McMichael 808) changes an angular resolution of the LIDAR system (McMichael, col. 16, lines 6-17, when the lens 804 is positioned as illustrated in FIG. 8A, the sensor 808(1) would produce none or minimal detected light signals in response to the light source 806(1) emitting pulses of light. Upon the lens 804 being shifted left as shown in FIG. 8B, light emitted by the light source now strikes the point P.sub.2 (e.g., the lower portion of the bumper) that is within the field of view of sensor 808(1). Therefore, when the lens 804 is optimally positioned as illustrated in FIG. 8B, the sensor 808(1) would produce detected light signals of sufficient quality in response to the light source 806(1) emitting pulses of light to perform ranging calculations with respect to the object).

Regarding claim 15, Droz as modified by McMichael teaches the LIDAR system of claim 1 wherein the actuator (McMichael 802) is configured so that relative motion between the FOVs of optical beams generated by the plurality of lasers (McMichael 806) and the FOVs of the detectors (McMichael 808) is chosen so that overlapping FOV of the optical beams generated by the plurality of lasers (McMichael 806) cover a full LIDAR system FOV (McMichael, col. 16, lines 25-28, the actuator 802 may be caused to successively move the lens 804 through a plurality of alignments while the detected light signals are being monitored in order to determine an optimal alignment for the lens 804).

Regarding claim 16, Droz as modified by McMichael teaches the LIDAR system of claim 1 wherein the actuator (McMichael 802) is configured so that relative motion between the FOVs of optical beams generated by the plurality of lasers (McMichael 806) and the FOVs of the detectors (McMichael 808) is substantially zero during a period a laser pulse is being transmitted (McMichael, col. 7, lines 11-15, In some examples, once the optimal alignment is determined, the control unit 214 may cause the robot arm 206 to maintain the laser 104(1) in the optimal alignment for a period of time during which the laser light source 104(1) is coupled to the LIDAR assembly 100).

Regarding claim 19, Droz teaches a method of Light Detection and Ranging (LIDAR), the method comprising: a) energizing selected ones of a plurality of lasers (106) so that each of the selected ones of the plurality of lasers (106) generates an optical beam having a Field-of-View (FOV) (see figure 1, light sources 106; and ¶53, Furthermore, the LIDAR device 100 may be arranged such that the vertical beam width of the emitted light encompasses at least a vertical extent of the first and second FOVs); b) collimating and projecting the optical beams generated by the selected ones of the plurality of lasers (106) with a lens system (108) onto a plurality of detectors (110/112), wherein a FOV of at least one of the plurality of optical beams generated by the plurality of lasers (106) overlaps a FOV of at least two of the plurality of detectors (110/112) (see figure 1, first receiver 110 and second receiver 112, and transmitter 108, ¶46, the transmitter 108 may include an optical arrangement that is arranged to direct light from a light source 106 toward the environment… the optical arrangement may include a transmit lens arranged to collimate the light, thereby resulting in light having rays that are substantially parallel to one another; ¶5, the first and second receivers may be arranged to scan the environment at different resolutions compared to one another and/or with different fields of view (FOVs) compared to one another; and ¶53, Furthermore, the LIDAR device 100 may be arranged such that the vertical beam width of the emitted light encompasses at least a vertical extent of the first and second FOVs); and d) monitoring selected ones of the plurality of detectors (110/112) within the FOV of at least one of the plurality of optical beams generated by the selected ones of the plurality of lasers (106) (see figure 1, first receiver 110 and second receiver 112; ¶5, the first and second receivers may be arranged to scan the environment at different resolutions compared to one another and/or with different fields of view (FOVs) compared to one another; and ¶53, Furthermore, the LIDAR device 100 may be arranged such that the vertical beam width of the emitted light encompasses at least a vertical extent of the first and second FOVs). However, Droz fails to explicitly teach moving the plurality of lasers relative to the lens system, thereby causing relative motion between the FOVs of the optical beams generated by the plurality of lasers and the FOVs of the plurality of detectors. 
	However, McMichael teaches moving the plurality of lasers (806) relative to the lens system (804), thereby causing relative motion between the FOVs of the optical beams generated by the plurality of lasers (806) and the FOVs of the plurality of detectors (808) (col. 14, lines 57-60, FIGS. 8A and 8B illustrate an exemplary system 800 for using an actuator 802 to dynamically adjust a lens 804 that is disposed in front of a light source 806 to control an optical path of light emitted and/or received by a LIDAR assembly). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Droz to incorporate the teachings of McMichael to further include an actuator for moving the lens in order to change the FOV of the device, allowing for a larger area to be scanned.

Regarding claim 24, Droz as modified by McMichael teaches the method of claim 19 wherein the relative motion between the plurality of lasers (McMichael 806) and the lens system (McMichael 804) is in a direction that is orthogonal to an optical axis of the lens system (McMichael 804) (McMichael, col. 14, lines 57-60, FIGS. 8A and 8B illustrate an exemplary system 800 for using an actuator 802 to dynamically adjust a lens 804 that is disposed in front of a light source 806 to control an optical path of light emitted and/or received by a LIDAR assembly).

Regarding claim 25, Droz as modified by McMichael teaches the method of claim 19 wherein the relative motion is about half a physical distance between emitters of at least some of the plurality of lasers (McMichael 806) (McMichael, col. 14, lines 57-60, FIGS. 8A and 8B illustrate an exemplary system 800 for using an actuator 802 to dynamically adjust a lens 804 that is disposed in front of a light source 806 to control an optical path of light emitted and/or received by a LIDAR assembly).

Regarding claim 26, Droz as modified by McMichael teaches the method of claim 19 wherein no relative motion of the plurality of lasers (McMichael 806) and the lens system (McMichael 804) occurs during a time a laser pulse is transmitted (McMichael, col. 7, lines 11-15, In some examples, once the optimal alignment is determined, the control unit 214 may cause the robot arm 206 to maintain the laser 104(1) in the optimal alignment for a period of time during which the laser light source 104(1) is coupled to the LIDAR assembly 100).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (USPGPub 20180107221 A1) in view of McMichael et al. (U.S. Patent No. 10295660 B1) as applied to claim 1 above, and further in view of Donovan (USPGPub 20170307736 A1).

Regarding claim 3, Droz as modified by McMichael teaches a plurality of vertical cavity surface emitting lasers (Droz, ¶45, the one or more light sources 106 may additionally or alternatively include laser diodes, light emitting diodes (LED), vertical cavity surface emitting lasers (VCSEL), organic light emitting diodes (OLED), polymer light emitting diodes (PLED), light emitting polymers (LEP), liquid crystal displays (LCD), microelectromechanical systems (MEMS), and/or any other device). However, the combination fails to explicitly teach wherein at least some of the plurality of lasers comprise two-dimensional monolithic vertical cavity surface emitting lasers.
	However, Donovan teaches wherein at least some of the plurality of lasers (1274) comprise two-dimensional monolithic vertical cavity surface emitting lasers (¶107, FIG. 12C illustrates a top-view of an anode metal contact pad 1270 of a chip 1272 comprising multiple cluster VCSEL devices 1274 in a 2D monolithic VCSEL array).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Donovan to replace the VCSEL array with a monolithic VCSEL array because they are obvious equivalents of one another (MPEP §2144.06 (II)). 

Claims 4 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (USPGPub 20180107221 A1) in view of McMichael et al. (U.S. Patent No. 10295660 B1) as applied to claims 1 and 19 above, and further in view of Hall (USPGPub 20110216304 A1).

Regarding claim 4, Droz as modified by McMichael teaches a plurality of lasers (Droz 106). However, the combination fails to explicitly teach wherein the plurality of lasers are configured to maintain Class 1 eye safety in their respective FOV.
	However, Hall teaches wherein the plurality of lasers are configured to maintain Class 1 eye safety in their respective FOV (¶45, The sample embodiment of FIG. 3 can be built with a variable number of lasers, aligned over a vertical FOV 12 of +10 to -30 degrees as best seen in FIG. 4. The vertical FOV may be made larger or smaller, as desired, by adjusting the number or orientation of the emitters and detectors. When using the emitters as described and orienting them as described, the range is approximately 100 meters. The head 10 is mounted on a fixed platform 14 having a motor configured such that it preferably spins at a rate of 5 Hz to 20 Hz (300-1200 RPM). The sample system uses 905 nm laser diodes (although other frequencies such as 1550 nm could be used) and is Class 1 eye safe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Hall to further include lasers that do not exceed Class 1 eye safety in order to prevent eye damage, allowing for a safer device that does not require additional eye safety requirements to use.

Regarding claim 20, Droz as modified by McMichael teaches a plurality of lasers (Droz 106). However, the combination fails to explicitly teach wherein the energizing selected ones of the plurality of lasers comprises firing a pattern of lasers such that a predetermined optical power level is not exceeded in any individual optical beam FOVs.
	However, Hall teaches wherein the energizing selected ones of the plurality of lasers comprises firing a pattern of lasers such that a predetermined optical power level is not exceeded in any individual optical beam FOVs (¶31, Through the use of DSP a dynamic power feature allows the system to increase the intensity of the laser emitters if a clear terrain reflection is not obtained by photo detectors (whether due to reflective surface, weather, dust, distance, or other reasons), and to reduce power to the laser emitters for laser life and safety reasons if a strong reflection signal is detected by photo detectors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Hall to further include lasers that do not exceed a certain power in order to prevent eye damage, allowing for a safer device that does not require additional eye safety requirements to use.

Regarding claim 21, Droz as modified by McMichael teaches a plurality of lasers (Droz 106). However, the combination fails to explicitly teach wherein the energizing selected ones of the plurality of lasers comprises firing a pattern of lasers such that the Class 1 eye safety limit is not exceeded in any individual optical beam FOVs.
	However, Hall teaches wherein the energizing selected ones of the plurality of lasers comprises firing a pattern of lasers such that the Class 1 eye safety limit is not exceeded in any individual optical beam FOVs (¶45, The sample embodiment of FIG. 3 can be built with a variable number of lasers, aligned over a vertical FOV 12 of +10 to -30 degrees as best seen in FIG. 4. The vertical FOV may be made larger or smaller, as desired, by adjusting the number or orientation of the emitters and detectors. When using the emitters as described and orienting them as described, the range is approximately 100 meters. The head 10 is mounted on a fixed platform 14 having a motor configured such that it preferably spins at a rate of 5 Hz to 20 Hz (300-1200 RPM). The sample system uses 905 nm laser diodes (although other frequencies such as 1550 nm could be used) and is Class 1 eye safe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Hall to further include lasers that do not exceed Class 1 eye safety in order to prevent eye damage, allowing for a safer device that does not require additional eye safety requirements to use.

Regarding claim 22, Droz as modified by McMichael teaches a plurality of lasers (Droz 106). However, the combination fails to explicitly teach wherein the energizing selected ones of the plurality of lasers comprises firing a pattern of lasers such that a predetermined optical power level is not exceeded in any overlapping optical beam FOVs.
	However, Hall teaches wherein the energizing selected ones of the plurality of lasers comprises firing a pattern of lasers such that a predetermined optical power level is not exceeded in any overlapping optical beam FOVs (¶31, Through the use of DSP a dynamic power feature allows the system to increase the intensity of the laser emitters if a clear terrain reflection is not obtained by photo detectors (whether due to reflective surface, weather, dust, distance, or other reasons), and to reduce power to the laser emitters for laser life and safety reasons if a strong reflection signal is detected by photo detectors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Hall to further include lasers that do not exceed a certain power in order to prevent eye damage, allowing for a safer device that does not require additional eye safety requirements to use.

Regarding claim 23, Droz as modified by McMichael teaches a plurality of lasers (Droz 106). However, the combination fails to explicitly teach wherein the energizing selected ones of the plurality of lasers comprises firing a pattern of lasers such that the Class 1 eye safety limit is not exceeded in any overlapping optical beam FOVs.
	However, Hall teaches wherein the energizing selected ones of the plurality of lasers comprises firing a pattern of lasers such that the Class 1 eye safety limit is not exceeded in any overlapping optical beam FOVs (¶45, The sample embodiment of FIG. 3 can be built with a variable number of lasers, aligned over a vertical FOV 12 of +10 to -30 degrees as best seen in FIG. 4. The vertical FOV may be made larger or smaller, as desired, by adjusting the number or orientation of the emitters and detectors. When using the emitters as described and orienting them as described, the range is approximately 100 meters. The head 10 is mounted on a fixed platform 14 having a motor configured such that it preferably spins at a rate of 5 Hz to 20 Hz (300-1200 RPM). The sample system uses 905 nm laser diodes (although other frequencies such as 1550 nm could be used) and is Class 1 eye safe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Hall to further include lasers that do not exceed Class 1 eye safety in order to prevent eye damage, allowing for a safer device that does not require additional eye safety requirements to use.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (USPGPub 20180107221 A1) in view of McMichael et al. (U.S. Patent No. 10295660 B1) as applied to claim 1 above, and further in view of Lin et al. (USPGPub 20190293954 A1).

Regarding claim 5, Droz as modified by McMichael teaches a plurality of lasers (Droz 106). However, the combination fails to explicitly teach wherein at least some of the plurality of lasers are configured to be energized with a matrix-addressable controller.
	However, Lin teaches wherein at least some of the plurality of lasers (112) are configured to be energized with a matrix-addressable controller (114_1) (¶33, The driver circuit 114 is disposed between the light emitting element 112 and the control substrate 116 and configured to electrically connect the light emitting element 112 and the control substrate 116 and further control the output light of each light emitting unit 112_1 through a control signal that is externally provided. Particularly, the driver circuit 114 is formed by connecting a matrix control circuit 114_1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Lin the further include a matrix-addressable controller because the output light of different light emitting units 112_1 in the light emitting device 110 may be controlled by the circuit according to the present embodiment, so as to achieve the effect of point control or region control (Lin ¶33). 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (USPGPub 20180107221 A1) in view of McMichael et al. (U.S. Patent No. 10295660 B1) as applied to claim 1 above, and further in view of Topliss et al. (USPGPub 20090295986 A1).

Regarding claim 8, Droz as modified by McMichael teaches an actuator (McMichael 802). However, the combination fails to explicitly teach wherein the actuator comprises a flexure-based actuator.
	However, Topliss teaches wherein the actuator (31) comprises a flexure-based actuator (¶5, The temperature of the SMA material may be changed by selectively passing a current through the SMA material to heat it causing a phase change, the SMA material being arranged to cause the resultant deformation to drive movement of an object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to further provide a flexure-based actuator because [t]he use of SMA material as an actuator for a small object such as the camera lens element of a miniature camera provides the advantages of being intrinsically linear, providing a high power per unit mass, being a low cost commodity item and being a relatively small component (Topliss ¶5). 

Regarding claim 11, Droz as modified by McMichael teaches an actuator (McMichael 802). However, the combination fails to explicitly teach wherein the actuator comprises a shape memory translator.
	However, Topliss teaches wherein the actuator comprises a shape memory translator (¶5, The temperature of the SMA material may be changed by selectively passing a current through the SMA material to heat it causing a phase change, the SMA material being arranged to cause the resultant deformation to drive movement of an object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to further provide a flexure-based actuator because [t]he use of SMA material as an actuator for a small object such as the camera lens element of a miniature camera provides the advantages of being intrinsically linear, providing a high power per unit mass, being a low cost commodity item and being a relatively small component (Topliss ¶5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (USPGPub 20180107221 A1) in view of McMichael et al. (U.S. Patent No. 10295660 B1) as applied to claim 1 above, and further in view of Jeong et al. (USPGPub 20210321080 A1).

Regarding claim 9, Droz as modified by McMichael teaches an actuator (McMichael 802). However, the combination fails to explicitly teach wherein the actuator comprises a voice coil.
	However, Jeong teaches wherein the actuator comprises a voice coil (¶63, The actuator may include a voice coil actuator, an OIS, a piezoelectric actuator, an MEMS scanner, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Jeong to include a voice coil actuator as opposed to a piezoelectric translator because a voice coil and piezoelectric translator are obvious equivalents of one another (MPEP §2144.06 (II)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (USPGPub 20180107221 A1) in view of McMichael et al. (U.S. Patent No. 10295660 B1) as applied to claim 1 above, and further in view of Zhu et al. (U.S. Patent No. 11061234 B1).

Regarding claim 17, Droz as modified by McMichael teaches a controller to control light emitters (Droz, ¶98, the controller may operate the LIDAR device 100 to emit light into the environment). However, the combination fails to explicitly teach a controller having a plurality of outputs electrically connected to inputs of at least some of the plurality of lasers, the controller selecting particular lasers in the plurality of lasers to be energized.
	However, Zhu teaches a controller (325) having a plurality of outputs electrically connected to inputs of at least some of the plurality of lasers (335), the controller (325) selecting particular lasers in the plurality of lasers (335) to be energized (col. 7, lines 7-13, operation of each pixel in the emitter array 335 can be individually controlled based in part on the emission instructions from the controller 325 for emitting the one or more optical beams 345. A plurality of optical sources (pixels) in the emitter array 335 are thus addressable in matrix format so that a pattern of the emitted one or more optical beams 345 can be programmed and dynamically changed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz and McMichael to incorporate the teachings of Zhu to further include a controller that can select individual emitters because [b]y changing patterns of the emitted optical beams 345 different areas of a field-of-view can be illuminated (Zhu col. 7, lines 13-15).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (USPGPub 20180107221 A1) in view of McMichael et al. (U.S. Patent No. 10295660 B1) and Zhu et al. (U.S. Patent No. 11061234 B1) as applied to claim 17 above, and further in view of Niclass et al. (USPGPub 20190004156 A1).

Regarding claim 18, Droz as modified by McMichael and Zhu teaches a controller that can control individual emitters (Zhu, col. 7, lines 7-13, operation of each pixel in the emitter array 335 can be individually controlled based in part on the emission instructions from the controller 325 for emitting the one or more optical beams 345. A plurality of optical sources (pixels) in the emitter array 335 are thus addressable in matrix format so that a pattern of the emitted one or more optical beams 345 can be programmed and dynamically changed). However, the combination fails to explicitly teach wherein the controller further comprises a plurality of inputs electrically connected to a plurality of outputs of at least some of the plurality of detectors, the controller being configured to select particular detectors to be monitored.
	However, Niclass teaches wherein the controller (50) further comprises a plurality of inputs electrically connected to a plurality of outputs of at least some of the plurality of detectors (54), the controller (50) being configured to select particular detectors (54) to be monitored (¶38, SPAD array 40 in the pictured embodiment comprises an addressable matrix of 170×130 SPADs 54. Control circuitry 56 interacts with X- and Y-addressing logic 50 to select the SPADs 54 that are to be actuated at any given time. The selected SPADs are turned on, for example by setting the bias voltages appropriately, so as to emit pulses in response to incident photons, while the remaining SPADs are deactivated).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Droz, McMichael, and Zhu to incorporate the teachings of Niclass to further include a controller for controlling individual detectors because [t]his approach both reduces the background signal, thus enhancing the signal-to-background ratio, and lowers the electrical power needs of the detector array (Niclass ¶23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878   



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878